Name: Council Decision (CFSP) 2018/833 of 4 June 2018 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  civil law;  European construction;  Asia and Oceania
 Date Published: 2018-06-06

 6.6.2018 EN Official Journal of the European Union L 140/87 COUNCIL DECISION (CFSP) 2018/833 of 4 June 2018 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), and in particular Article 23(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010 the Council adopted Decision 2010/413/CFSP. (2) In accordance with Article 26(3) of Decision 2010/413/CFSP, the Council has reviewed the list of designated persons and entities set out in Annex II to that Decision. (3) The Council has concluded that the entries concerning certain persons and entities included in Annex II to Decision 2010/413/CFSP should be updated. (4) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 4 June 2018. For the Council The President T. TSACHEVA (1) OJ L 195, 27.7.2010, p. 39. ANNEX Annex II to Decision 2010/413/CFSP is amended as follows: (1) under the heading I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran., the following entries replace the corresponding entries in the list set out under the subheading B. Entities: Name Identifying information Reasons Date of listing 42.(g) Shetab Gaman (a.k.a. Taamin Gostaran Pishgaman Azar) Address: Norouzi Alley, No 2, Larestan Street, Motahari Avenue, Tehran Acting on behalf of Yasa Part. 26.7.2010 49. Noavaran Pooyamoj (a.k.a. Noavaran Tejarat Paya, Bastan Tejerat Mabna, Behdis Tejarat (or Bazarganis Behdis Tejarat Alborz Company or Behdis Tejarat General Trading Company), Fanavaran Mojpooya, Faramoj Company (or Tosee Danesh Fanavari Faramoj), Green Emirate Paya, Mehbang Sana, Mohandesi Hedayat Control Paya, Pooya Wave Company, Towsee Fanavari Boshra) Involved in procurement of materials that are controlled and have direct application in the manufacture of centrifuges for Iran's uranium enrichment programme. 23.5.2011 55. Ashtian Tablo Ashtian Tablo - No 67, Ghods mirheydari St, Yoosefabad, Tehran Involved in the production and supply of specialist electrical equipment and materials that have a direct application in the Iranian nuclear sector. 23.5.2011 (2) under the heading II. Islamic Revolutionary Guard Corps (IRGC), the following entries replace the corresponding entries in the list set out under the subheading A. Persons: Name Identifying information Reasons Date of listing 1. IRGC Brigadier-General Javad DARVISH-VAND Former MODAFL Deputy for Inspection, responsible for all MODAFL facilities and installations, who remains associated with, including through the provision of services to, MODAFL and the IRGC. 23.6.2008 8. IRGC Brigadier-General Mohammad Reza NAQDI Born in 1953, Nadjaf (Iraq) Deputy Commander of IRGC for Cultural and Social Affairs. Former Commander of Basij Resistance Force. 26.7.2010 10. Rostam QASEMI (a.k.a. Rostam GHASEMI) Born in 1961 Former Commander of Khatam al-Anbiya. 26.7.2010 19. IRGC Brigadier-General Amir Ali Haji ZADEH (a.k.a. Amir Ali HAJIZADEH) IRGC Aerospace Force Commander. 23.1.2012